     Case 2:18-cr-00891-DMG Document 47 Filed 07/26/19 Page 1 of 6 Page ID #:201



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     POONAM G. KUMAR (Cal. Bar No. 270802)
 4   Assistant United States Attorney
     Deputy Chief, Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0719
 7        Facsimile: (213) 894-6269
          E-mail:    poonam.kumar@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. 18-891-DMG

13              Plaintiff,                   STIPULATION REGARDING REQUEST FOR
                                             (1) CONTINUANCE OF TRIAL DATE AND
14                   v.                      (2) FINDINGS OF EXCLUDABLE TIME
                                             PERIODS PURSUANT TO SPEEDY TRIAL
15   ROBIN DIMAGGIO,                         ACT
16              Defendant.                   CURRENT TRIAL DATE:        08/27/2019
                                             PROPOSED TRIAL DATE:       10/29/2019
17

18

19        Plaintiff United States of America, by and through its counsel
20   of record, the United States Attorney for the Central District of
21   California and Assistant United States Attorney Poonam G. Kumar, and
22   defendant Robin DiMaggio (“defendant”), both individually and by and
23   through his counsel of record, Erin Murphy, hereby stipulate as
24   follows:
25        1.    The Indictment in this case was filed on December 20, 2018.
26   Defendant first appeared before a judicial officer of the court in
27   which the charges in this case were pending on December 10, 2018.
28
     Case 2:18-cr-00891-DMG Document 47 Filed 07/26/19 Page 2 of 6 Page ID #:202



 1   The Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

 2   trial commence on or before February 28, 2019.

 3           2.    On January 8, 2019, the Court set a trial date of March 12,

 4   2019 and a pre-trial conference for February 27, 2019.

 5           3.    Defendant is released on bond pending trial. The parties

 6   estimate that the trial in this matter will last approximately four

 7   days.

 8           4.    The Court has previously continued the trial date in this

 9   case from March 12, 2019 to August 27, 2019, and found the interim

10   period to be excluded in computing the time within which the trial

11   must commence, pursuant to the Speedy Trial Act.

12           5.    By this stipulation, defendant moves to continue the trial

13   date to October 29, 2019 and the pre-trial conference to October 16,

14   2019.     This is the third request for a continuance.

15           6.    Defendant requests the continuance based upon the following

16   facts, which the parties believe demonstrate good cause to support

17   the appropriate findings under the Speedy Trial Act:

18                 a.   Defendant is charged with a violation of 18 U.S.C.

19   § 1343:      Wire Fraud and 18 U.S.C. § 1957:    Transacting in Criminally-

20   Derived Proceeds.     The government has produced nearly 10,000 pages,

21   including records from civil suits filed against defendant, reports

22   of interview with witnesses and victims, bank records, and escrow

23   records.

24                 b.   Defense counsel for defendant is presently scheduled

25   to be in trial in a two-day drug distribution case in 18-CR-341-DSF

26   on August 6, 2019; a three-day drug distribution case in 18-CR-417-

27   VAP on August 13, 2019; a two-day illegal alien in possession of

28   ammunition case in 18-CR-242-DMG on August 20, 2019; a four-day felon

                                          2
     Case 2:18-cr-00891-DMG Document 47 Filed 07/26/19 Page 3 of 6 Page ID #:203



 1   in possession case in 18-CR-164-AB on August 27, 2019; a three-day

 2   drug distribution case in 13-CR-863-JAK on September 10, 2019; a two-

 3   day illegal reentry after deportation case in 18-CR-247-ODW on

 4   September 24, 2019; a bank fraud case in 18-CR-65-FMO on September

 5   24, 2019; a four-day wire fraud case in 18-CR-627-FMO on October 8,

 6   2019; an unauthorized access device and aggravated identity theft

 7   case in 18-CR-351-CAS on October 19, 2019; a three-day felon in

 8   possession case in 18-CR-860-FMO on October 29, 2019; a drug

 9   distribution case in 18-CR-333-VAP on November 12, 2019; a drug

10   distribution case in 19-CR-164-MWF on October 15, 2019;

11              c.     In light of the foregoing, counsel for defendant also

12   represents that additional time is necessary to confer with

13   defendant, conduct and complete an independent investigation of the

14   case, conduct and complete additional legal research including for

15   potential pre-trial motions, review the discovery and potential

16   evidence in the case, and prepare for trial in the event that a

17   pretrial resolution does not occur.       Defense counsel represents that

18   failure to grant the continuance would deny her reasonable time

19   necessary for effective preparation, taking into account the exercise

20   of due diligence.

21              d.     Defendant believes that failure to grant the

22   continuance will deny him continuity of counsel and adequate

23   representation.

24              e.     The government does not object to the continuance.

25              f.     The requested continuance is not based on congestion

26   of the Court’s calendar, lack of diligent preparation on the part of

27   the attorney for the government or the defense, or failure on the

28

                                          3
     Case 2:18-cr-00891-DMG Document 47 Filed 07/26/19 Page 4 of 6 Page ID #:204



 1   part of the attorney for the Government to obtain available

 2   witnesses.

 3        7.      For purposes of computing the date under the Speedy Trial

 4   Act by which defendant’s trial must commence, the parties agree that

 5   the time period of August 27, 2019 to October 29, 2019, inclusive,

 6   should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

 7   (h)(7)(B)(i), and (h)(7)(B)(iv) because the delay results from a

 8   continuance granted by the Court at defendant’s request, without

 9   government objection, on the basis of the Court’s finding that: (i)

10   the ends of justice served by the continuance outweigh the best

11   interest of the public and defendant in a speedy trial; (ii) failure

12   to grant the continuance would be likely to make a continuation of

13   the proceeding impossible, or result in a miscarriage of justice; and

14   (iii) failure to grant the continuance would unreasonably deny

15   defendant continuity of counsel and would deny defense counsel the

16   reasonable time necessary for effective preparation, taking into

17   account the exercise of due diligence.

18   //

19   //

20

21

22

23

24

25

26

27

28

                                          4
     Case 2:18-cr-00891-DMG Document 47 Filed 07/26/19 Page 5 of 6 Page ID #:205



 1        8.    Nothing in this stipulation shall preclude a finding that

 2   other provisions of the Speedy Trial Act dictate that additional time

 3   periods be excluded from the period within which trial must commence.

 4   Moreover, the same provisions and/or other provisions of the Speedy

 5   Trial Act may in the future authorize the exclusion of additional

 6   time periods from the period within which trial must commence.

 7

 8        IT IS SO STIPULATED.

 9   Dated: July 22, 2019                 Respectfully submitted,

10                                        NICOLA T. HANNA
                                          United States Attorney
11
                                          BRANDON D. FOX
12                                        Assistant United States Attorney
                                          Chief, Criminal Division
13

14                                              /s/
                                          POONAM G. KUMAR
15                                        Assistant United States Attorney
16                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

26

27

28

                                          5
Case 2:18-cr-00891-DMG Document 47 Filed 07/26/19 Page 6 of 6 Page ID #:206




      s/ Erin Murphy                           July 25, 2019
